


117 HR 2247 IH: John Lewis Foster Youth Tuition Fairness Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2247
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. Pocan introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To require in-State tuition rates for qualifying foster youth.


1.Short titleThis Act may be cited as the John Lewis Foster Youth Tuition Fairness Act.  2.In-State tuition rates for qualifying foster youthSection 477(b)(3) of the Social Security Act (42 U.S.C. 677(b)(3)) is amended by adding at the end the following:

(L)A certification by the chief executive officer of the State that the State will not charge youths eligible for services under the State program of any State under this section tuition for attendance at a public institution of higher education (as defined in section 101 of the Higher Education Act of 1965) or a postsecondary vocational institution (as defined in section 102(c) of such Act) in the State at a rate that is greater than the rate charged for residents of the State for such attendance..  